Citation Nr: 1647929	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  14-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral hearing loss disability, to include as secondary to the service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to the service-connected type II diabetes mellitus. 

3.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus, to include as secondary to the service-connected type II diabetes mellitus.

4.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected type II diabetes mellitus. 

5.  Entitlement to service connection for hypertension, to include as secondary to the service-connected type II diabetes mellitus.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected type II diabetes mellitus. 

7.  Entitlement to service connection for right upper extremity diabetic peripheral neuropathy, to include as secondary to the service-connected type II diabetes mellitus. 

8.  Entitlement to service connection for left upper extremity diabetic peripheral neuropathy, to include as secondary to the service-connected type II diabetes mellitus. 

9.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

10.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

11.  Entitlement to an effective date earlier than December 15, 2002, for the grant of service connection for bilateral diabetic retinopathy associated with type II diabetes mellitus.

12.  Entitlement to an effective date earlier than October 4, 2004, for the grant of service connection for peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus.

13.  Entitlement to an effective date earlier than October 4, 2004, for the grant of service connection for peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus.

14.  Entitlement to an effective date earlier than December 15, 2002, for the grant of service connection for erectile dysfunction associated with type II diabetes mellitus.

15.  Entitlement to an effective date earlier than December 15, 2002, for special monthly compensation (SMC) based on loss of use of a creative organ.
16.  Entitlement to an effective date earlier than October 5, 2012, for the grant of service connection for onychomycosis associated with type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has an array of mental health diagnoses of record, to include depression.  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for polyuria, to include as secondary to the service-connected type II diabetes mellitus, has been raised by the record in a November 2016 claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issues of entitlement to service connection for tinnitus, a bilateral hearing loss disability, an acquired psychiatric disorder, diabetic peripheral neuropathy of the upper right and left extremities, and entitlement to increased evaluations for diabetic peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed decision issued in April 2011, the Board denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

2.  Some of the new evidence received since the Board's April 2011 decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus, and raises a reasonable possibility of substantiating these claims.

3.  The Veteran's current hypertension was not manifested during his active military service or for many years thereafter, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or permanently made worse by the service-connected type II diabetes mellitus.

4.  On December 15, 2003, VA received the Veteran's original claim of entitlement to service connection for type II diabetes mellitus.  

5.  In September 2012, the Board granted service connection for type II diabetes mellitus; in an October 2012 rating decision, the AOJ implemented the Board's decision and assigned an effective date of December 15, 2002 for the grant of service connection.  

6.  On October 5, 2012, VA received claims for service connection for an eye disability and foot disability, secondary to his type II diabetes mellitus.  

7.  In an April 2013 rating decision, the AOJ granted service connection for the following:  diabetic retinopathy, effective October 5, 2012; peripheral neuropathy of the left and right lower extremities, effective October 5, 2012; erectile dysfunction, effective February 6, 2009; SMC based on loss of use of a creative organ, effective February 6, 2009; and, onychomycosis of the bilateral toes, effective October 5, 2012.  

8.  In a December 19, 2013, rating decision the AOJ granted an effective date of December 15, 2002, for the grants of service connection for erectile dysfunction and bilateral diabetic retinopathy and SMC based on loss of use of a creative organ.  An effective date of October 4, 2004, was assigned for the grants of service connection for peripheral neuropathy of the right and left lower extremities.  


CONCLUSIONS OF LAW

1.  The Board's April 2011 decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R §§ 20.1100, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability, to include as secondary to the service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, to include as secondary to the service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Service connection for hypertension, claimed as secondary to the service-connected type II diabetes mellitus, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  The criteria for an effective date earlier than December 15, 2002, for the grant of service connection for bilateral diabetic retinopathy associated with type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.157, 3.159, 3.340, 3.341, 3.400 (2015).

6.  The criteria for an effective date earlier of December 15, 2002, for the grant of service connection for peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2015).

7.  The criteria for an effective date earlier of December 15, 2002, for the grant of service connection for peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2015).

8.  The criteria for an effective date earlier than December 15, 2002, for the grant of service connection for erectile dysfunction associated with type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2015).

9.  The criteria for an effective date earlier than December 15, 2002, for the grant of service connection for SMC based on loss of use of a creative organ, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2015).

10.  The criteria for an effective date earlier of December 15, 2002, for the grant of service connection for onychomycosis associated with type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the claims for earlier effective dates and service connection for hypertension.  As the other claims are being granted or remanded, a discussion of the VCAA pertaining to those claims is not necessary at this time. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a December 2012 letter, prior to the initial adjudication of the claim of entitlement to service connection for hypertension.

With regard to the issues of entitlement to earlier effective dates, the appeals arise from a disagreement with the initial effective dates assigned.  Courts have held that once a claim is granted it is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with a VA examination in February 2013 to determine the nature and etiology of his hypertension.  As the examination included a review of the pertinent medical history, a diagnosis, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that while a VA examination and opinion have been performed, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have hypertension during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection for the hypertension claim.

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  Moreover, the facts in this case are not in dispute, and the assignments of effective dates in this case are based on legal entitlement under the law.  No additional assistance would provide a more favorable outcome in this case.  
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  New and Material Evidence 

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  These claims were previously considered and denied by the Board in an April 2011 decision.  The claims were denied as the evidence was against a finding that there was a link between the current disabilities and an event during service.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 20.1100, 20.1104.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. 
§§ 5108, 7104(b).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 2011 Board decision, VA has received new and material evidence as to each of the claims.  In March 2015, the Veteran wrote that he believed that his hearing loss and tinnitus were caused or aggravated by his service-connected type II diabetes mellitus.  In support for his contention, he submitted an internet article from the American Diabetes Associate that asserts high blood glucose levels associated with diabetes cause damage to the small blood vessels of the inner ear.  This suggests a possible nexus between the Veteran's bilateral hearing loss disability and tinnitus with his service-connected type II diabetes mellitus.  As such, these claims are reopened.  To this limited extent, the claims are granted.

III.  Service Connection

The Veteran seeks service connection for hypertension and argues that his current disability is related to his service-connected type II diabetes mellitus.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  VA treatment notes dated in January 2015 indicate that the Veteran has a current diagnosis for hypertension that is well-controlled.

As stated above, the second element of direct service connection requires evidence of an in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of hypertension.  The records reveal no complaints of or treatment for hypertension or its associated symptoms.  The October 1964 enlistment Report of Medical History and Report of Medical Examination denied a history of high or low blood pressure and the blood pressure reading was 102/70.  The October 1968 separation Report of Medical History and Report of Medical Examination denied a history of high or low blood pressure, and the blood pressure reading was 114/68.

Post-service, during the Veteran's February 2013 VA examination, he reported that he was first diagnosed with hypertension in the 1990s.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his hypertension began in-service.  

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology since the first manifestations of hypertension occurred many years after his separation from active service.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

For all of these reasons, service connection on a direct basis is not warranted for hypertension.

The Veteran also seeks service connection for hypertension, as secondary to his already service-connected type II diabetes mellitus.

As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for type II diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

In February 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The Veteran reported that he had been diagnosed with type II diabetes mellitus in 1976 and was diagnosed with hypertension in the 1990s.  He took continuous medication for his hypertension.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  He elaborated that the Veteran had normal renal function manifested by normal creatine and no microalbuminuria.  The Veteran stated that his hypertension was diagnosed when he was approximately 52 years old, which was 20 years after the onset of his type II diabetes mellitus.  Essential hypertension is a common diagnosis among adults and often has an unknown etiology.

In June 2016, Dr. M.Z., a private physician, completed a Hypertension Disability Benefits Questionnaire (DBQ).  The Veteran's diagnosis of hypertension was confirmed.  However, a nexus opinion was not rendered.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, during the Veteran's February 2013 VA examination, he reported that he was first diagnosed with hypertension in the 1990s.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for hypertension on a direct basis as they concede that the Veteran's hypertension did not manifest until many years after service.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether hypertension was caused or aggravated by service-connected type II diabetes mellitus) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his hypertension to his service-connected type II diabetes mellitus have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not related to his service-connected type II diabetes mellitus.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to the service-connected type II diabetes mellitus, is not warranted.

IV.  Earlier Effective Dates

On December 15, 2003, VA received the Veteran's original claim of entitlement to service connection for type II diabetes mellitus.  

In pertinent part, an August 2004 AOJ rating decision denied service connection for type II diabetes mellitus.  By a letter dated that same month, the Veteran was notified of the August 2004 decision and his appellate rights.

On November 2, 2004, VA received the Veteran's Notice of Disagreement (NOD) with the AOJ's denial of service connection for type II diabetes mellitus.  The Veteran perfected his appeal in a February 2005 VA Form 9.  In a November 2008 decision, the Board denied entitlement to service connection for type II diabetes mellitus. 

In February 2009, VA received the Veteran's claim for service connection for erectile dysfunction as secondary to the diabetes mellitus. 

In November 2009, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand that vacated and remanded the Board's November 2008 denial.

In a December 2009 rating decision, the Veteran's claim of entitlement to service connection for erectile dysfunction was denied by the AOJ.  By a letter dated that same month, the Veteran was notified of the decision and his appellate rights.  In March 2010, the Veteran filed a NOD with the AOJ's denial of service connection for erectile dysfunction.  In a July 2010 VA Form 9, the Veteran perfected his appeal pertaining to the claim of entitlement to service connection for erectile dysfunction.

In August 2010, the Board remanded the claims of entitlement to service connection for type II diabetes mellitus and erectile dysfunction.  In April 2011, the Board remanded the claims again for additional evidentiary development.  Subsequently, in September 2012, the Board granted the claim of entitlement to service connection for type II diabetes mellitus and remanded the claim of entitlement to service connection for erectile dysfunction to afford the Veteran a VA examination.

In an October 2012 rating decision, the AOJ granted service connection for type II diabetes mellitus and assigned an effective date of December 15, 2002.  On October 5, 2012, VA received claims for service connection for an eye disability and foot disability, secondary to his type II diabetes mellitus.  In an October 12, 2012, letter the Veteran was notified of the AOJ's October 2012 rating decision that granted service connection for type II diabetes mellitus.

In an April 23, 2013, rating decision, the AOJ granted service connection for the following:  diabetic retinopathy, effective October 5, 2012; peripheral neuropathy of the left and right lower extremities, effective October 5, 2012; erectile dysfunction, effective February 6, 2009; SMC based on loss of use of a creative organ, effective February 6, 2009; and, onychomycosis of the bilateral toes, effective October 5, 2012.  In a May 3, 2013, letter, the Veteran was notified of the AOJ's April 2013 rating decision and his appellate rights.

On July 19, 2013, VA received the Veteran's NOD with the effective dates assigned by the AOJ in the April 23, 2013, rating decision.  

In a December 19, 2013, rating decision, the AOJ granted an effective date of December 15, 2002, for the grants of service connection for erectile dysfunction, bilateral diabetic retinopathy, and SMC based on loss of use of a creative organ.  An effective date of October 4, 2004, was assigned for the grants of service connection for peripheral neuropathy of the right and left lower extremities.  On the same date, the AOJ also issued a Statement of the Case (SOC).  On January 17, 2014, the AOJ received the Veteran's VA Form 9, which perfected his appeal regarding the effective dates assigned in the April 2013 rating decision.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Pertinent to the appeal period in question, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

Based upon the above, the record does not contain a dispute that the Veteran filed his original application for service connection for diabetes mellitus on December 15, 2003.  There is no prior informal or formal written communication received by VA reflecting any intent to file a service connection claim for diabetes mellitus and its residuals, or independent claims of service connection for peripheral neuropathy of the left and right lower extremities, erectile dysfunction, retinopathy, or onychomycosis. 

The Board observes that any references to diabetes mellitus and its complications in the VA clinic records prior to December 15, 2002, could not support an earlier effective date of award under 38 C.F.R. § 3.157 (b)(1), as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established); see also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  Similarly, any private treatment records showing treatment for diabetes mellitus and its complications, in and of themselves, is insufficient to establish an informal application for service connection.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

The Board further observes that, with respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 115 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders. A Nehmer class member is defined as a Veteran who has a covered herbicide disease [here, diabetes mellitus, type II].  38 C.F.R. § 3.816 (b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and [the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816 (c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA [on the date the disease at issue was added to the list of diseases presumed to be have been incurred as a result of exposure to herbicides], or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2).

Here, the Veteran does not come within the Nehmer exceptions for an effective date of award as he had never filed a service connection claim for diabetes mellitus and its complications, or independent claims of service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, erectile dysfunction, or hypertension, prior to October 5, 2001.  As such, these claims were not previously denied by VA and the Nehmer exceptions do not apply.

More importantly, the AOJ's October 3, 2012, rating decision that awarded service connection for type II diabetes mellitus, assigned an effective date of December 15, 2002, for the service connection award.  The Veteran did not appeal that determination and, thus, the effective date of December 15, 2002, for the award of service connection for type II diabetes mellitus is final.  Thus, an effective date earlier than December 15, 2002, for the awards of service connection for the diabetes mellitus and its complications of (including peripheral neuropathy, retinopathy, erectile dysfunction and onychomycosis) cannot be earlier than December 15, 2002 (unless by a basis other than a complication of type II diabetes mellitus which is not claimed). 

However, within one year of the October 3, 2012, award of service connection for diabetes mellitus, the Veteran filed a written statement claiming service connection for an eye disability and foot disability, secondary to his type II diabetes mellitus.  A February 2013 VA examination report indicated diagnoses of diabetic retinopathy, peripheral neuropathy of the left and right lower extremities, erectile dysfunction effective, and onychomycosis.  This constituted new and material evidence with respect to the initial rating assigned for diabetes mellitus.  See 38 C.F.R. § 3.156(b); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (instructing to rate diabetes mellitus and noncompensable complications under the criteria for DC 7913, but to separately rate compensable complications).  Thus, the Board finds that the Veteran is eligible for consideration of effective dates as early as December 15, 2002, for these complications of type II diabetes mellitus.  Each disability will be discussed below accordingly.

A.  Erectile Dysfunction, Retinopathy and SMC

In a December 19, 2013, rating decision, the AOJ granted an effective date of December 15, 2002, for the grants of service connection for erectile dysfunction and bilateral diabetic retinopathy, and SMC based on loss of use of a creative organ.
However, as discussed above, the award of compensation for these complications of diabetes mellitus cannot be earlier than December 15, 2002 - which is the effective date of award for diabetes mellitus (unless by a basis other than a complication of diabetes mellitus which is not claimed).  Therefore, an effective date earlier than December 15, 2002 for the grants of service connection for erectile dysfunction and bilateral diabetic retinopathy, and SMC based on loss of use of a creative organ is denied.

B.  Neuropathy of the Lower Extremities

In August 2000, the Veteran told his VA medical provider that sensation in the bottom of his feet was less than it had been in the past.  August 2001 VA treatment notes reflect complaints of tingling in the Veteran's feet.  In April 2002, the Veteran continued to report tingling in his feet when they were elevated and the treatment record includes a notation of a diagnosis of peripheral neuropathy.  November 2003 VA treatment records indicate that the Veteran was being followed for peripheral neuropathy.

Thus, the lay and medical evidence establishes the existence of neuropathy of the lower extremities at the time of the effective date of the award of service connection for diabetes mellitus - December 15, 2002, and supports the grants of earlier effective dates.

As discussed above, the award of service connection for peripheral neuropathy of the left and right lower extremities as a complication of diabetes mellitus cannot be earlier than December 15, 2002 - which is the effective date of award for diabetes mellitus.  Thus, effective dates of December 15, 2002, for the awards of entitlement to service connection for peripheral neuropathy of the left and right lower extremities is granted.

C.  Onychomycosis

In February 2013, the Veteran was afforded a VA skin examination.  The VA examiner indicated that the Veteran had been diagnosed with tines unguium in 2000.  The VA examiner reported that the Veteran saw a VA podiatrist in 2000 who noted onychomycosis of the Veteran's right hallux nail.  The Veteran stated that he had thick yellow nails of the great toenails that had worsened since the 1980s.  On examination, the Veteran presented with dystrophic, thick yellow nails of the bilateral great nails and left foot second toenail consistent with the diagnosis of onychomycosis.

VA treatment notes dated in August 2001 reflect a diagnosis for onychomycosis of the right hallux nail.  Thus, the lay and medical evidence establishes the existence of onychomycosis at the time of the effective date of the award of service connection for diabetes mellitus - December 15, 2002, and supports a grant of an earlier effective date.

As discussed above, the award of service connection for onychomycosis as a complication of diabetes mellitus cannot be earlier than December 15, 2002.- which is the effective date of award for diabetes mellitus.  Thus, an effective date of December 15, 2002, for the award of entitlement to service connection for onychomycosis is granted.


ORDER

The application to reopen the claim for entitlement to service connection for a bilateral hearing loss disability, to include as secondary to the service-connected type II diabetes mellitus, is granted.

The application to reopen the claim for entitlement to service connection for tinnitus, to include as secondary to the service-connected type II diabetes mellitus, is granted.

Service connection for hypertension, to include as secondary to the service-connected type II diabetes mellitus, is denied.

An effective date earlier than December 15, 2002, for the grant of service connection for bilateral diabetic retinopathy associated with type II diabetes mellitus is denied.

An earlier effective date of December 15, 2002, for the grant of service connection for peripheral neuropathy of the left lower extremity, associated with the service-connected type II diabetes mellitus, is granted.

An earlier effective date of December 15, 2002, for the grant of service connection for peripheral neuropathy of the right lower extremity, associated with the service-connected type II diabetes mellitus, is granted.

An effective date earlier than December 15, 2002, for the grant of service connection for erectile dysfunction, associated with the service-connected type II diabetes mellitus, is denied.

An effective date earlier than December 15, 2002, for SMC based on loss of use of a creative organ is denied.

An earlier effective date of December 15, 2002, for the grant of service connection for onychomycosis, associated with the service-connected type II diabetes mellitus, is granted.


REMAND

A.  Bilateral Hearing Loss Disability and Tinnitus

The Veteran has asserted that his bilateral hearing loss disability and tinnitus were caused or aggravated beyond their natural progression by his service-connected type II diabetes mellitus.  In support of his assertion, he has submitted an internet article from the American Diabetes Associate.  The Veteran has not been afforded a VA examination to evaluate the relationship between his service-connected type II diabetes mellitus and his tinnitus and bilateral hearing loss disability.

B.  Acquired Psychiatric Disorder

In the March 2014 NOD, the Veteran's attorney wrote that the Veteran experienced ongoing nightmares and flashbacks.  The Veteran saw forklift operators loading bodies to be sent back to the United States.  The Veteran's post-service treatment records show treatment for anxiety, depression, and excessive worry.  In June 2016, the Veteran told his VA medical provider that he felt his depression was caused by the fatigue created by his service-connected type II diabetes mellitus.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorders.

C.  Diabetic Neuropathy of the Upper Extremities

In January 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed diabetic neuropathy of the left and right upper extremities.  The VA examiner found that the Veteran did not have diabetic peripheral neuropathy of the upper extremities.  Subsequently, in March 2015, the Veteran's attorney wrote that the Veteran was unable to feel his fingertips when he tested his blood sugars.  His hands and fingers tired easily.  He also endorsed difficulty handling small objects.  Additionally, August 2015 private treatment records show aching in the Veteran's bilateral shoulders and numbness in his left hand.  Therefore, a remand is necessary to afford the Veteran another VA examination to determine whether he has diabetic neuropathy of the upper extremities and if so, whether the neuropathy is related to his active military service. 

D.  Diabetic Neuropathy of the Lower Extremities 

In January 2015, the Veteran was afforded his most recent VA examination to determine the current severity of his diabetic neuropathy of the bilateral lower extremities.  The VA examiner found that the Veteran's diabetic neuropathy of the lower extremities was mild.  In March 2015, the Veteran wrote that the diabetic neuropathy of his lower extremities was becoming worse and that he sometimes dragged his feet.  

In August 2016, Dr. M.Z. completed a Diabetic Sensory-Motor Peripheral Neuropathy DBQ.  Dr. M.Z. indicated that the Veteran had moderate numbness and paresthesias of the left and right lower extremities.  However, the neurologic examination section of the DBQ was not completed.  Based on the foregoing, the Board finds that a remand is necessary to afford the Veteran with a VA examination to determine the current severity of his service-connected diabetic neuropathy of the left and right lower extremities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following questions:

a)  Is it at least as likely as not that the Veteran's bilateral hearing loss disability is related to his active service, to include his presumed in-service noise exposure?

b)  Is it at least as likely as not that the Veteran's tinnitus is related to his active service, to include his presumed in-service noise exposure?

c)  If the VA examiner finds that the Veteran's bilateral hearing loss disability and/or tinnitus were not caused by service, he or she must address the following questions:

i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability was caused or aggravated beyond its natural progression by his service-connected type II diabetes mellitus?

ii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated beyond its natural progression by his service-connected type II diabetes mellitus?

The examiner is asked to provide a rationale for the opinions rendered.  The examiner should also consider the Veteran's lay statements regarding his symptoms and the internet article from the American Diabetes Associate.  If the examiner is unable to provide a rationale, he or she should explain why.

2.  Schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

a)  Determine whether the Veteran meets criteria for a diagnosis of PTSD.  If he does, the examiner should list all stressful events contributing to the diagnosis.

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include depression and anxiety disorder, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

c)  If the VA examiner finds that any non-PTSD psychiatric disorder was not caused by service, he or she should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include depression and anxiety disorder, was caused or aggravated beyond its natural progression by the service-connected type II diabetes mellitus.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.

The examiner is asked to provide a rationale for the opinions rendered.  The examiner should consider the Veteran's lay statements regarding his psychiatric symptoms.  If the examiner is unable to provide a rationale, he or she should explain why.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed diabetic peripheral neuropathy of the right and left upper extremities.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has diabetic peripheral neuropathy of the right and left upper extremities that was caused or aggravated beyond its natural progression by his service-connected type II diabetes mellitus?

In rendering the opinion, the VA examiner is asked to specifically address the August 2015 private treatment records that show aching in the Veteran's bilateral shoulders and numbness in his left hand.  

The examiner is asked to provide a rationale for the opinions rendered.  The examiner should also consider the Veteran's lay statements regarding his neurological symptoms.  If the examiner is unable to provide a rationale he or she should explain why.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to him, he and his representative should be furnished with a Supplemental SOC (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


